
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.114


WARRANT AGREEMENT


        WARRANT AGREEMENT (this "Agreement"), dated as of November 12, 2002, by
and between The Immune Response Corporation, a Delaware corporation (the
"Company"), and Cheshire Associates LLC, a Delaware limited liability company
(the "Warrant Holder").

W I T N E S S E T H

        WHEREAS, the parties have entered into that certain Note Purchase
Agreement, dated as of November 9, 2001, by and between the Company and Kevin
Kimberlin Partners, L.P. ("KKP"), as amended by Amendment No. 1 to the Note
Purchase Agreement, dated as of February 14, 2002 and Amendment No. 2 dated as
of May 3, 2002, each by and between the Company, KKP and Oshkim Limited
Partnership ("Oshkim") and as further amended by Amendment No. 3 by and between
the Company, KKP, Oshkim and The Kimberlin Family 1998 Irrevocable Trust (the
"Note Purchase Agreement"); and

        WHEREAS, pursuant to the Note Purchase Agreement, the Warrant Holder has
agreed to loan to the Company $4,847,607.84 Dollars (the "Loan Amount"), subject
to the issuance by the Company of a convertible secured promissory note (the
"Note"), and the Company has agreed to issue to the Warrant Holder warrants (the
"Warrants") to purchase 4,243,354 shares of the Company's common stock, par
value $.0025 per share (the "Common Stock"), which equals the Loan Amount
divided by eighty (80%) percent of the Exercise Price (as defined in Section 1
hereof), subject to the terms set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

        1.    Warrants. The Company hereby grants to the Warrant Holder, subject
to the terms set forth herein, the right to purchase from the Company at any
time and from time to time after the date hereof until 5:00 p.m., New York City
local time, on November 12, 2012 (the "Expiration Date"), up to 4,243,354 fully
paid and non-assessable shares of Common Stock, subject to adjustment pursuant
to Section 3 hereof (the "Shares"), which number of Shares equals the Loan
Amount divided by eighty (80%) percent of the Exercise Price. Notwithstanding
the foregoing, the Warrants shall only be exercisable to the extent that shares
of Common Stock issuable on exercise of the Warrants, when aggregated with
(i) the Company's outstanding shares of Common Stock as of the date hereof and
(ii) shares of Common Stock issuable on conversion or exercise, as the case may
be, of notes, warrants and stock options outstanding as of the date hereof,
would not exceed the number of shares authorized under the Company's Restated
Certificate of Incorporation, as amended. The Company shall promptly cause its
Restated Certificate of Incorporation, as amended, to be further amended to
increase the number of shares of Common Stock authorized thereunder as shall be
sufficient for reserving and making available shares of Common Stock issuable
upon the exercise in full of the Warrants issued to the Warrant holder
hereunder. For purposes of this Agreement, the "Exercise Price" shall initially
be $1.428, which is equal to the average of the closing bid prices of the Common
Stock for the ten (10) consecutive trading days immediately preceding the date
hereof, subject to any adjustments pursuant to Section 3 hereof.

        2.    Exercise of Warrants.

        2.1  Exercise. The Warrants may be exercised by the Warrant Holder, in
whole or in part, by delivering the Notice of Exercise purchase form, attached
as Exhibit A hereto, duly executed by the Warrant Holder to the Company at its
principal office, or at such other office as the Company may designate,
accompanied by payment, in cash or by wire transfer or check payable to the
order of the Company, of the amount obtained by multiplying the number of Shares
designated in the Notice of Exercise by the Exercise Price (the "Purchase
Price"). The Purchase Price may also be paid, in whole or in part, by delivery
of such purchase form and of shares of Common Stock

--------------------------------------------------------------------------------

owned by the Warrant Holder having a Fair Market Value (as defined in
Section 2.3 hereof) on the last trading day ending the day immediately preceding
the Exercise Date (as defined below) equal to the portion of the Purchase Price
being paid in such shares. In addition, the Warrants may be exercised, pursuant
to a cashless exercise, except as set forth in Section 3.3(4) below, by
providing irrevocable instructions to the Company, through delivery of the
aforesaid purchase form with an appropriate reference to this Section 2.1 to
issue the number of shares of the Common Stock equal to the product of (a) the
number of shares as to which the Warrants are being exercised multiplied by
(b) a fraction, the numerator of which is the Fair Market Value of a share of
the Common Stock on the last business day preceding the Exercise Date less the
Exercise Price therefore and the denominator of which is such Fair Market Value.
For purposes hereof, "Exercise Date" shall mean the date on which all deliveries
required to be made to the Company upon exercise of Warrants pursuant to this
Section 2.1 shall have been made.

        2.2  Issuance of Certificates. As soon as practicable after the exercise
of the Warrants (in whole or in part) in accordance with Section 2.1 hereof, the
Company, at its expense, shall cause to be issued in the name of and delivered
to the Warrant Holder (i) a certificate or certificates for the number of fully
paid and non-assessable Shares to which the Warrant Holder shall be entitled
upon such exercise and (if applicable) (ii) a new warrant agreement of like
tenor to purchase all of the Shares that may be purchased pursuant to the
portion, if any, of the Warrants not exercised by the Warrant Holder. The
Warrant Holder shall for all purposes be deemed to have become the holder of
record of such Shares on the date on which the Notice of Exercise and payment of
the Purchase Price in accordance with Section 2.1 hereof were delivered and
made, respectively, irrespective of the date of delivery of such certificate or
certificates, except that if the date of such delivery, notice and payment is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of record of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.

        2.3  Fair Market Value. The "Fair Market Value" of a share of Common
Stock on any day means: (a) if the principal market for the Common Stock is The
Nasdaq National Market or any other national securities exchange, the last sales
price of the Common Stock on such day as reported by such exchange or market, or
on a consolidated tape reflecting transactions on such exchange or market, or
(b) if the principal market for the Common Stock is not a national securities
exchange or The Nasdaq National Market and the Common Stock is quoted on the
National Association of Securities Dealers Automated Quotations System, the mean
between the closing bid and the closing asked prices for the Common Stock on
such day as quoted on such System, or (c) if the Common Stock is not quoted on
the National Association of Securities Dealers Automated Quotations System, the
mean between the highest bid and lowest asked prices for the Common Stock on
such day as reported by Pink Sheets LLC; provided, however, that if none of (a),
(b) or (c) above is applicable, or if no trades have been made or no quotes are
available for such day, the Fair Market Value of the Common Stock shall be
reasonably determined, in good faith, by the Board of Directors of the Company
(the "Board of Directors").

        3.    Adjustments.

        3.1  Stock Splits, Stock Dividends and Combinations. If the Company at
any time subdivides the outstanding shares of the Common Stock or issues a stock
dividend (in Common Stock) on the outstanding shares of the Common Stock, the
Exercise Price in effect immediately prior to such subdivision or the issuance
of such stock dividend shall be proportionately decreased, and the number of
Shares subject hereto shall be proportionately increased, and if the Company at
any time combines (by reverse stock split or otherwise) the outstanding shares
of Common Stock, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased, and the number of Shares subject
hereto shall be proportionately decreased, effective at the close of business on
the date of such subdivision, stock dividend or combination, as the case may be.

2

--------------------------------------------------------------------------------

        3.2  Merger or Consolidation. In the case of any consolidation of the
Company with, or merger of the Company with or into another entity (other than a
consolidation or merger which does not result in any reclassification or change
of the outstanding capital stock of the Company), the entity formed by such
consolidation or merger shall execute and deliver to the Warrant Holder a
supplemental warrant agreement providing that the Warrant Holder of the Warrants
then outstanding or to be outstanding shall have the right thereafter (until the
expiration of such Warrants) to receive, upon exercise of such Warrants, the
kind and amount of shares of capital stock and other securities and property
receivable upon such consolidation or merger by a holder of the number of Shares
for which such Warrants might have been exercised immediately prior to such
consolidation or merger. Such supplemental warrant agreement shall contain
provisions which shall be identical to the adjustments provided in Section 3.1
hereof and to the provisions of Section 10 hereof. This Section 3.2 shall
similarly apply to successive consolidations or mergers.

        3.3  The Exercise Price shall also be subject to adjustment as follows:

        (1)  Special Definitions. For purposes of this Section 3.3, the
following definitions shall apply:

        (A)  "Options" shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

        (B)  "Original Issue Date" shall mean the date of this Agreement.

        (C)  "Convertible Securities" shall mean any evidence of indebtedness,
shares of capital stock (other than Common Stock) or other securities
convertible into or exchangeable for Common Stock.

        (D)  "Additional Shares of Common Stock" shall mean all shares of Common
Stock issued by the Company on or after the Original Issue Date, other than
shares of Common Stock issued at any time:

        (i)    pursuant to the exercise of options, warrants or other Common
Stock purchase rights issued (or to be issued) to employees, officers or
directors of, or consultants or advisors to, or any strategic ally of, the
Company pursuant to any stock purchase or stock option plan or other arrangement
approved by the Board of Directors;

        (ii)  pursuant to the exercise of options, warrants or Convertible
Securities outstanding as of the Original Issue Date; or

        (iii)  in connection with the acquisition of all or part of another
entity by stock acquisition, merger, consolidation or other reorganization, or
by the purchase of all or part of the assets of such other entity (including
securities issued to persons formerly employed by such other entity and
subsequently hired by the Company and to any brokers or finders in connection
therewith) where the Company or its stockholders own more than fifty (50%)
percent of the voting power of the acquired, surviving, combined or successor
company.

        (2)  Issuance of Options and Convertible Securities. In the event the
Company at any time or from time to time after the Original Issue Date shall
issue any Options (other than any additional warrants issued to the Warrant
Holder or any affiliate thereof in accordance with the terms and provisions of
the Note Purchase Agreement) or Convertible Securities without consideration or
for a consideration per share less than the then-applicable Exercise Price, then
and in such event, such Exercise Price shall be reduced, concurrently with such
issue, to a price (calculated to the nearest cent) determined by multiplying the
then-applicable Exercise Price by a fraction, (i) the numerator of which shall
be the number of shares of Common

3

--------------------------------------------------------------------------------

Stock issued and outstanding (on a fully-diluted basis) immediately prior to
such issuance plus the quotient obtained by dividing (x) the aggregate
consideration received or to be received by the Company for the total number of
Additional Shares of Common Stock issuable upon the exercise, conversion or
exchange of such Options or Convertible Securities by (y) the Exercise Price,
and (ii) the denominator of which shall be the number of shares of Common Stock
issued and outstanding (on a fully-diluted basis) immediately prior to such
issuance plus the number of Additional Shares of Common Stock issuable upon the
exercise, conversion or exchange of such Options or Convertible Securities. Upon
each such adjustment of the then-applicable Exercise Price pursuant to the
provisions of this Section 3.3(2), the number of Warrant Shares purchasable upon
the exercise of each Warrant shall be adjusted to the nearest full amount by
multiplying a number equal to the Exercise Price in effect immediately prior to
such adjustment by the number of Warrant Shares purchasable upon the exercise of
each Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

        (3)  Adjustment of Exercise Price Upon Issuance of Additional Shares of
Common Stock. In the event the Company, after the Original Issue Date, shall
issue Additional Shares of Common Stock without consideration or for a
consideration per share less than the then-applicable Exercise Price, then and
in such event, such Exercise Price shall be reduced, concurrently with such
issue, to a price (calculated to the nearest cent) determined by multiplying the
then-applicable Exercise Price by a fraction, (i) the numerator of which shall
be the number of shares of Common Stock issued and outstanding (on a
fully-diluted basis) immediately prior to such issuance plus the quotient
obtained by dividing (x) the aggregate consideration received by the Company for
the total number of Additional Shares of Common Stock so issued by (y) the
Exercise Price, and (ii) the denominator of which shall be the number of shares
of Common Stock issued and outstanding (on a fully-diluted basis) immediately
prior to such issuance plus the number of Additional Shares of Common Stock so
issued. Upon each such adjustment of the then-applicable Exercise Price pursuant
to the provisions of this Section 3.3(3), the number of Warrant Shares
purchasable upon the exercise of each Warrant shall be adjusted to the nearest
full amount by multiplying a number equal to the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
upon the exercise of each Warrant immediately prior to such adjustment and
dividing the product so obtained by the adjusted Exercise Price.

        (4)  Adjustment of Exercise Price Upon Adverse Market Conditions.
Notwithstanding anything to the contrary contained herein, if at any time after
the Original Issue Date, the average of the closing bid prices of the Common
Stock for any ten (10) consecutive trading days (the "Ten-Day Average") shall be
less than the product obtained by multiplying (x) seventy-five (75%) percent
times (y) the Exercise Price otherwise then in effect (the "Adverse Market
Price"), then such Ten-Day Average may, subject to the terms of this
Section 3.3(4), become and constitute the adjusted Exercise Price (the "Adjusted
Exercise Price"), and the Warrants may be exercised, in whole or in part, by the
Warrant Holder at the Adjusted Exercise Price. To exercise all or any portion of
the Warrants at the Adjusted Exercise Price, the Warrant Holder shall
(i) deliver written notice (the "Adverse Market Price Notice") of such intent to
the Company during such time as the Ten-Day Average shall remain equal to or
below the Adverse Market Price and (ii) provide payment by cash or wire transfer
of immediately available funds in respect of such Warrants to be exercised to
the Company within five (5) trading days after delivery of the Adverse Market
Price Notice. The Ten-Day Average based on the ten (10) consecutive trading days
ending on the date that the Adverse Market Price Notice shall have been
delivered by the Warrant Holder shall be the Adjusted Exercise Price, unless
(A) the Warrant Holder shall not deliver the applicable payment by cash or wire
transfer within the five (5) trading days following delivery of the

4

--------------------------------------------------------------------------------




Adverse Market Price Notice or (B) the Warrant Holder shall have provided a new
Adverse Market Price Notice during such five (5) trading days period, in which
case the Adjusted Exercise Price shall be adjusted based on the Ten-Day Average
preceding such new Adverse Market Price Notice. The provisions of this
Section 3.3(4) shall continue until all of the Warrants shall have been
exercised. The number of Warrant Shares shall not be adjusted as a result of any
adjustment of the then-applicable Exercise Price pursuant to the provisions of
this Section 3.3(4).

        (5)  Determination of Consideration. For purposes of this Section 3, the
consideration received by the Company for the issue of any Additional Shares of
Common Stock shall be computed as follows:

        (A)  Cash and Property. Such consideration shall:

        (i)    insofar as it consists of cash, be computed at the net amount of
cash received by the Company excluding expenses, discounts and commissions
payable by the Company in connection with such issuance or sale and amounts paid
or payable for accrued interest.

        (ii)  insofar as it consists of property other than cash, be computed at
the fair value thereof at the time of such issue, as reasonably determined in
good faith by the Board of Directors net of expenses as set forth in clause (i)
above; and

        (iii)  in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Company for
consideration that covers both cash and property other than cash, the proportion
of such consideration so received, computed as provided in clauses (i) and
(ii) above, shall be as reasonably determined in good faith by the Board of
Directors.

        (B)  Options and Convertible Securities. The consideration per share
received by the Company for the issuance of Options or Convertible Securities
pursuant to Section 3.3(2) shall be determined by dividing:

        (i)    the total amount, received by the Company as consideration for
the issuance of such Options or Convertible Securities, plus the minimum
aggregate amount of additional consideration payable to the Company upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities (subject to any adjustments in the exercise price
thereof), by

        (ii)  the number of shares of Common Stock issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities or, in
the case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

        3.4  Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Exercise Price pursuant to this Section 3, the
Company, at its expense, shall promptly compute such adjustment or readjustment
of the Exercise Price in accordance with the terms hereof and furnish to each
Holder of Warrants a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (i) the consideration received or deemed to be
received by the Company for any Additional Shares of Common Stock issued or
deemed to have been issued, (ii) the Exercise Price in effect immediately prior
to such adjustment or readjustment, (iii) the number of Additional Shares of
Common Stock issued or deemed to have been issued and (iv) the number of shares
of

5

--------------------------------------------------------------------------------

Common Stock and the amount, if any, of other securities or property that at the
time would be received upon the exercise of the Warrants. The Company shall,
upon the written request at any time of any Holder of Warrants, furnish or cause
to be furnished to such Holder a like certificate setting forth (x) all
adjustments and readjustments of the Exercise Price since the Original Issue
Date and (y) the Exercise Price then in effect.

        3.5  Assurances With Respect to Exercise Rights. The Company shall not,
by amendment of its Certificate of Incorporation or By-laws or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but shall at all times, in good faith, assist in the
carrying out of all the provisions of this Agreement and in taking of all such
actions as may be necessary or appropriate in order to protect the exercise
rights of the Warrant Holder against impairment or dilution.

        4.    Transfers.

        4.1  Unregistered Securities. The Warrant Holder hereby acknowledges and
agrees that the Warrants and the Shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and are "restricted
securities" under the Securities Act inasmuch as they are being acquired in a
transaction not involving a public offering, and the Warrant Holder agrees not
to sell, pledge, distribute, offer for sale, transfer or otherwise dispose of
the Warrants or any Shares issued upon exercise of the Warrants in the absence
of (a) an effective registration statement under the Act as to the Warrants or
such Shares and registration and/or qualification of the Warrants or such Shares
under any applicable Federal or state securities law then in effect or (b) an
opinion of counsel, reasonably satisfactory to the Company, that such
registration and qualification are not required.

        4.2  Transferability. Subject to the provisions of Section 4.1 hereof,
the rights under this Agreement are freely transferable, in whole or in part, by
the Warrant Holder, and such transferee shall have the same rights hereunder as
the Warrant Holder.

        4.3  Warrant Register. The Company will maintain a register containing
the names and addresses of the Warrant Holders of the Warrants. Until any
transfer of Warrants in accordance with this Agreement is reflected in the
warrant register, the Company may treat the Warrant Holder as the absolute owner
hereof for all purposes. Any Warrant Holder may change such Warrant Holder's
address as shown on the warrant register by written notice to the Company
requesting such change.

        5.    No Fractional Shares. Any adjustment in the number of Shares
purchasable hereunder shall be rounded to the nearest whole share.

        6.    Investment Representations. The Warrant Holder agrees and
acknowledges that it is acquiring the Warrants and will be acquiring the Shares
for its own account and not with a view to any resale or distribution other than
in accordance with Federal and state securities laws. The Warrant Holder is an
"accredited investor" within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act.

        7.    Covenants as to the Shares. The Company covenants and agrees that,
subject to Sections 6.2(a) of the Note Purchase Agreement, the shares of Common
Stock issuable upon exercise of the Warrants, will, upon issuance in accordance
with the terms hereof, be duly and validly issued and outstanding, fully paid
and nonassessable, with no personal liability attaching to the ownership
thereof, and free from all taxes, liens and charges with respect to the issuance
thereof imposed by or through the Company; provided, however, that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any certificates in respect of
such shares in a name other than that of the Warrant Holder and the Company
shall not be required

6

--------------------------------------------------------------------------------


to issue or deliver such certificates unless or until the person(s) requesting
the issuance thereof shall have paid to the Company the amount of such tax or it
shall be established to the satisfaction of the Company that such tax has been
paid. The Company further covenants and agrees that the Company will at all
times have authorized and reserved, free from preemptive rights imposed by or
through the Company, a sufficient number of shares of Common Stock to provide
for the exercise of the rights represented under this Agreement.

        8.    Legend. Any certificate evidencing the Shares issuable upon
exercise hereof will bear a legend indicating that such securities have not been
registered under the Securities Act or under any state securities laws and may
not be sold or offered for sale in the absence of an effective registration
statement as to the securities under the Securities Act and any applicable state
securities law or an opinion of counsel reasonably satisfactory to the Company
that such registration is not required.

        9.    Rights Applicable to the Warrant Shares. The parties hereby
acknowledge and agree that the Shares, when issued in accordance with the terms
hereof, shall be entitled to all of the same rights and privileges provided to
the Company's capital stock issued upon conversion of the Note, as set forth in
the Note Purchase Agreement.

        10.  Dividends and Other Distributions. In the event that the Company
shall, at any time prior to the exercise of all Warrants, declare a dividend
(other than a dividend consisting solely of shares of Common Stock) or otherwise
distribute to its stockholders any assets, properties, rights, evidence of
indebtedness, securities (other than shares of Common Stock), whether issued by
the Company or by another, or any other thing of value, the Warrant Holder shall
thereafter be entitled, in addition to the shares of Common Stock or other
securities and property receivable upon the exercise thereof, to receive, upon
the exercise of such Warrants, the same property, assets, rights, evidences of
indebtedness, securities or any other thing of value that the Warrant Holder
would have been entitled to receive at the time of such dividend or distribution
as if the Warrants had been exercised immediately prior to such dividend or
distribution. At the time of any such dividend or distribution, the Company
shall make (and maintain) appropriate reserves to ensure the timely performance
of the provisions of this Section 10.

        11.  Miscellaneous.

        11.1 Waivers and Amendments. This Agreement or any provisions hereof may
be changed, waived, discharged or terminated only by a statement in writing
signed by the Company and by the Warrant Holder.

        11.2 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.

        11.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given when delivered by hand or by
facsimile transmission, when telexed, or upon receipt when mailed by registered
or certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

        (i)    If to the Company:

The Immune Response Corporation
5935 Darwin Court
Carlsbad, CA 92008
Attention: President
Facsimile: (760) 431-8636

7

--------------------------------------------------------------------------------

With a copy (which copy shall not constitute notice) to:

Pillsbury Winthrop LLP
50 Fremont Street
San Francisco, CA 94105
Attention: Thomas E. Sparks, Esq.
Facsimile: (415) 983-7396


        (ii)  If to the Warrant Holder:

Oshkim Limited Partnership
535 Madison Avenue
New York, NY 10022
Attention: Kevin Kimberlin and Bruno Lerer, Esq.
Facsimile: (212) 486-7392

With a copy (which copy shall not constitute notice) to:

Kirkpatrick & Lockhart LLP
1251 Avenue of the Americas, 45th Floor
New York, NY 10020-1104
Attention: Stephen R. Connoni, Esq./Sandip Kakar, Esq.
Facsimile: (212) 536-3901

        11.4 Headings. The headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the terms hereof.

        11.5 Closing of Books. The Company will at no time close its transfer
books against the transfer of any Shares issued or issuable upon the exercise of
the Warrants in a manner that interferes with the timely exercise of the
Warrants.

        11.6 No Rights or Liabilities as a Stockholder. Subject to
Section 6.2(a) of the Note Purchase Agreement, this Agreement shall not entitle
the Warrant Holder hereof to any voting rights or other rights as a stockholder
of the Company with respect to the Shares prior to the exercise of the Warrants.
No provision of this Agreement, in the absence of affirmative action by the
Warrant Holder to purchase the Shares, and no mere enumeration herein of the
rights or privileges of the Warrant Holder, shall give rise to any liability of
such Holder for the Exercise Price or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

        11.7 Successors. All the covenants and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns and transferees.

        11.8 Severability. If any provision of this Agreement shall be held to
be invalid and unenforceable, such invalidity or unenforceability shall not
affect any other provision of this Agreement.

[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed as of the date first written above.

    THE IMMUNE RESPONSE CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Name:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------


 
 
CHESHIRE ASSOCIATES LLC
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Name:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


EXHIBIT A

NOTICE OF EXERCISE


        (To be signed only on exercise of any of the Warrants)

        Dated:                        

        To: The Immune Response Corporation

        The undersigned, pursuant to the provisions set forth in the attached
Warrant Agreement, hereby irrevocably elects to (check one of the following):

        o purchase                        shares of Common Stock covered by such
Warrant Agreement and herewith makes a cash payment of
$                        , representing the full purchase price for such shares
at the price per share provided for in such Warrant Agreement.

        o purchase                        shares of Common Stock covered by such
Warrant Agreement and herewith delivers                        shares of Common
Stock having a Fair Market Value (as defined in such Warrant Agreement) as of
the last trading day preceding the date hereof, of $            , representing
the full purchase price for such shares at the price per share provided for in
such Warrant Agreement.

        o acquire in a cashless exercise            shares of Common Stock
pursuant to the terms of Section 2.1 of such Warrant Agreement.

        Please issue a certificate or certificates representing such shares of
Common Stock in the name of the undersigned or in such other name as is
specified below.

Signature:                        

Name (print):                        

Title (if applicable):                        

Company (if applicable):                        

10

--------------------------------------------------------------------------------




QuickLinks


WARRANT AGREEMENT
EXHIBIT A NOTICE OF EXERCISE
